DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/21 has been entered.
Response to Amendment
Claims 1-9, 11-13 and 16-18 remain pending. 
The rejection of claims 7-8 under 35 USC 112(b) is not addressed by argument or amendment, and is maintained.
The Applicant’s arguments regarding the rejection of claims 1-2 and 4-13 under 35 USC 102 as being anticipated by Lotrionte have been fully considered, and are persuasive. Lotrionte does not teach the rotor of the fan has a diameter that is less than 23% of the diameter of the axial fan. The rejection is withdrawn.
The Applicant does not address the rejection of claims 1-2 and 4-13 under 35 USC 103 as being unpatentable over Hoofard in view of Lotrionte. The Applicant argues only deficiencies in Lotrionte. However, Lotrionte is used only to teach an adjustable pitch angle and various blade structural angles. The rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-9, 11-13 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 17, the claims recite “said rotor of the fan has a diameter that is less than 23% of the diameter of the axial fan”, and said rotor of the fan has a diameter that is less than 20% of the diameter of the axial fan”. There appears to be no written support in the application as it was originally filed for these never before presented claim limitations. The Applicant is thus relying solely on precise measurement of figures to support the new claim limitations. There is no indication in the specification or figures that the drawings are made to scale. Thus, no precise measurement comparisons can be derived from the figures to support claim limitations. The Applicant’s Fig. 6, for example, shows a “small” rotor hub relative to the total diameter of the fan. However, the Applicant does not have support for such specific hub to total diameter comparisons of 20% and 23%. The benefits of the “small” rotor hub presented in Applicant’s arguments also do not appear to be present in the original application. The new limitations concerning rotor diameter in claims 1 and 17 constitute new matter. 
The remaining claims are rejected based on their dependence on rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 7, the claim recites “about 195°”. It is not clear to what angle range the term “about” refers. The metes about bounds of the claim are unclear because the angle range cannot be determined. 
Regarding claim 8, the general scope of the claim is unclear. Claim 8 recites that “a first inner portion is obtained starting by a rectilinear blade”, and that “a second outer portion is obtained by”. The meaning of the word “obtaining” creates confusion, because it is unclear if claim 8 is merely defining the location of the inner and outer parts or is actively reciting a product-by-process limitation of fabrication.
For purposes of examination, claim 8 is being interpreted as reciting two product-by-process limitations.  Specifically, that the inner portion is made by obtaining a “rectilinear blade” blank and then rotating the blank counterclockwise and presumably then performing some un-recited machining operation.  The outer blank is then fabricated by taking the result of the inner part step, and rotating it clockwise for a second machining operation. 
Regarding claim 18, the claim recites “at least one of the opposite tips”, and there is insufficient antecedent basis for the limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoofard et al. (US2012/0128501) (“Hoofard”) in view of Lotrionte (US7600975) (“Lotrionte”).

    PNG
    media_image1.png
    516
    764
    media_image1.png
    Greyscale

Regarding claims 1, 5-7, and 17, Hoofard teaches (Figs. 1-2) a low noise industrial axial fan, having a diameter more than 900 mm (Paragraph [0013]) and comprising a blade (110), for propelling air from a low pressure space to a high pressure space (the movement of the fan creates a low pressure zone above the fan and a high pressure zone below the fan, see flow direction D), comprising a front edge and a rear edge (see the rotation direction R), the front edge being the leading edge of the blade facing the direction of rotation of the fan in an operative condition (see the rotation direction R), and said rear edge being the trailing edge of the blade, said blade comprising a root portion by means of which the blade is fixed to the rotor (112) of the fan, along with a first blade portion (120) extending from said root portion and a second blade portion (122) extending from said first portion, wherein the portion of the leading edge as defined by said first portion and the portion of said leading edge as defined by said second portion extend along different directions and define an obtuse angle (see Fig. 2B) so that the projection of the blade on a plane containing both the portion of the leading edge as defined by the first portion and the portion of the 
Hoofard fails to teach the fan has an adjustable pitch angle, the obtuse angle is comprised between 90° and 170°, and between 100° and 120°, and at a portion of the blade where said first portion and said second portion joint, a dihedral angle of about 195° between the suction surfaces of the first portion and the second portion in a vertical plane.
In an analogous art, Lotrionte teaches a rotor. Lotrionte teaches (Fig. 4B) the rotor has an adjustable pitch angle to maximize lift (Col. 4 lines 8-20). The specification states (see Col. 4 lines 7-24) the first blade portion is angled between 5-60° to maximize lift, and the second blade portion is oriented in the direction of rotation. This means the angle between the two sections equates to a range of 95-170°. Additionally, the angle shown in Fig. 5 is approximately 100°. The portion of the blade where said first part and said second part joint, a dihedral angle of about 195° between the suction surfaces of first and the second part in the vertical plane. The front, pressure surfaces of the blade are oriented between 95-170°. The angles between the front and back of the blade are explementary (summing to 360°). Thus, the angle between the rear, suction surface of the blade is between 190-265°. This range includes about 195° as required by the claim.
It would have been obvious to one having ordinary skill in the art before the invention was filed to modify the fan of Hoofard and change it to have an adjustable pitch angle, change the obtuse angle to be between 90° and 170°, and between 100° and 120°, and change the dihedral angle to be about 195° as taught by Lotrionte to maximize lift. 
Regarding claim 2, Hoofard in view of Lotrionte teach the fan of claim 1, and further teach (see Figs. 1-2 of Hoofard) the portion of the trailing edge as defined by said first portion and the portion of said trailing edge as defined by said second portion extend along different directions and define an obtuse angle (see Fig. 2B of Hoofard) so that the projection of the blade on a plane containing both the portion of the 
Regarding claim 4, Hoofard in view of Lotrionte teach the fan of claim 1, and further teach (see Figs. 4B and 5 of Lotrionte) the root portion is shaped so as to define a pitch axis (15) X-X, and in that with reference to said pitch adjustment axis X-X, the vertex of the angle as defined by said portion of the leading edge as defined by said first portion and said portion of said leading edge as defined by said second portion lies on one side along with the opposite tips of said leading edge.
Regarding claim 8, as far as it is definite and understood, Hoofard in view of Lotrionte teach the fan of claim 1, and further teach (see Lotrionte Figs. 1-2) in the blade, the first inner portion is obtained starting by a rectilinear blade by rotating a part of the blade profile backwards counterclockwise, around the vertical axis passing where the pitch adjustment is crossing the blade root section, and the second, outer portion, is obtained by rotating a part of the blade profile backwards clockwise around the vertical axis passing where the pitch adjustment axis is crossing the blade tip section. 
Note that the claimed phrases “obtained starting by” and “rotating” are being treated as a product-by-process limitation; that is, the blade can be made by rotating a rectilinear blade.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Hoofard in view of Lotrionte are silent as to the process used to form the blade angle, it appears that the product of Hoofard in view of Lotrionte would be the same or similar as the blade claimed.
Regarding claim 9, Hoofard in view of Lotrionte teach the fan of claim 1, and further teach (see Figs. 1-2 of Hoofard) the blade or its airfoil part is a one-piece blade, made of casting a suitable material (“metal”, Col. 3 lines 15-20). 
Regarding claim 10, Hoofard in view of Lotrionte teach the fan of claim 1, and further teach (Figs. 1-2 of Hoofard) said first and second blade part form on said leading edge a rounded angle.
Regarding claim 11, Hoofard in view of Lotrionte teach the fan of claim 1, and further teach (Figs. 1-2 of Hoofard) said first and second blade part form on said trailing edge a rounded angle.
Regarding claims 12-13, Hoofard in view of Lotrionte teach the fan of claim 1, and further teach (Figs. 1-2 of Hoofard) said first and second blade part have slight curved leading and trailing edges.
Regarding claim 16, Hoofard in view of Lotrionte teach the fan of claim 1, and Hoofard further teaches (Fig. 2A) the blade comprises a winglet (122) on its tip.
Regarding claim 18, Hoofard in view of Lotrionte teach the fan of claim 1, and Lotrionte further teaches (Fig. 4B) at least one of the opposite tips of the leading edge is oriented towards the low air pressure space (the term “oriented” is broad, and the tips of Lotrionte appear to be facing the low pressure space since the flow direction is from left to right in the figure). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hoofard in view of Lotrionte in view of Brooks (US5584661) (“Brooks”).
Regarding claim 3, Hoofard in view of Lotrionte teach the axial fan of claim 1, and further teach the root portion is shaped so as to define a pitch axis (15) X-X, and in that with reference to said pitch adjustment axis X-X, the vertex of the angle as defined by said portion of the leading edge as defined by said first portion and said portion of said leading edge as defined by said second portion lies on one side
Hoofard in view of Lotrionte fail to teach the opposite tips of said leading edge lie on the other side. 
In an analogous art, Brooks teaches a rotor blade. Brooks teaches (Fig. 1) an aft-swept section of the blade (14) along with a forward-swept section (16). The swept sections are on an opposite side of the pitch axis (Fig. 1) from the leading edge tips to set the location of the effective lift center to be close to the blade pitch axis to minimize control loads (see Col. 3 lines 27-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the axial fan of Hoofard in view of Lotrionte and change the opposite tips of the leading edge to lie on the other side as taught by Brooks to minimize control loads.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON A CORDAY/             Examiner, Art Unit 3745       
  
/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        4/23/2021 10:01 AM